Citation Nr: 0817975	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-37 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression.

2.  Entitlement to service connection for a heart disorder, 
to include tachybrady syndrome, status post pacemaker 
placement.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had 66 days of active service in the United 
States Army Reserve between December 1982 and September 1988; 
65 days of active duty with the Army National Guard between 
September 1988 and May 1992; and was a member of the Army 
Reserve between May 1993 and February 1996, with no active 
duty points earned.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 2005 and later 
by the Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).  

A hearing was held at the Board before the undersigned Acting 
Veterans Law Judge in February 2008.

The issue of entitlement to service connection for a heart 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The appellant's depression was not demonstrated until several 
years after separation from service, and has not been shown 
to have developed as a result of any factor during her 
previous periods of active duty for training.  



CONCLUSIONS OF LAW

Depression was not incurred in or aggravated during service, 
and a psychosis may not be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 and Supp 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The notice should 
be provided to a claimant before the initial RO decision. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a December 2003 letter that predated the February 2005 
rating decision, the RO notified the appellant of the 
elements necessary to establish a claim of service 
connection.  The letter notified her of the first element, 
i.e., that the evidence needed to show that the disability 
was related to service.  The letter also satisfied the second 
and third elements because it advised her of the evidence she 
was responsible for submitting and identified the evidence 
that VA would obtain.  As to the fourth element, the letter 
notified her to submit to VA any pertinent evidence in her 
possession by instructing her to "send us any medical 
reports you have."  The appellant was provided similar 
information in subsequent letters dated in February 2004 and 
June 2004.  

Notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In March 2006 and June 2006 correspondence, VA 
advised the appellant of these criteria.

In addition, given her contentions, the appellant has 
demonstrated her affirmative understanding, i.e., she had 
actual knowledge of what was necessary to substantiate her 
claim.  Thus, the purpose of the notice, to ensure that she 
had the opportunity to participate meaningfully in the 
adjudication process, was satisfied because she had actual 
knowledge of what was necessary to substantiate the claim 
prior to the Board's consideration of this matter, ensuring 
the essential fairness of the adjudication.  See Sanders; 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (holding 
that actual knowledge by the claimant cures defect in 
notice).

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless. See 
Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the appellant's service 
medical records and post-service records of her private 
treatment for psychiatric problems.  Further, in February 
2008, the appellant testified at a hearing before the 
undersigned Veterans Law Judge, and a transcript of that 
proceeding has been associated with the claims folder.  

Although the appellant has not been afforded a VA psychiatric 
disability evaluation, the Board finds that one is not 
required.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

The Board finds that a medical examination in not necessary 
in this case.  While there is evidence of a current 
disability, there is no indication that her current 
disability may be associated with the appellant's service.  
There is no medical competent evidence to support her 
contentions that this problem started in service.  She has 
not presented any medical opinion which supports the claim, 
and her account of symptomatology since service is 
contradicted by more probative objective medical evidence, as 
is discussed more fully below.  In light of the foregoing, 
the Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

The Board notes that the one year presumption for incurrence 
of a psychosis applies only to a period of active duty.  It 
does not apply to active duty for training.  See Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).    

The appellant contends that her current psychiatric problems 
first developed during service.  The appellant's testimony to 
this effect during a hearing held before the undersigned 
acting Veterans Law Judge in February 2008.  She acknowledged 
that she was not treated for a psychiatric disorder by 
service medical care providers, and stated that depression 
was first diagnosed in the year 2000.  Nevertheless, she 
testified, in essence, that she had symptoms in service which 
were reflective of the presence of a psychiatric disorder, 
such as depression and anxiety.  

Significantly, however, the appellant's contentions are not 
consistent with the objective medical evidence of record.  
The appellant's service medical records do not contain any 
references to symptoms, findings or diagnoses of any 
psychiatric disorder.  

The report of medical histories given by the appellant in 
service in June 1986, April 1988 and February 1992, and June 
1994 reflects that she denied having a history of frequent 
trouble sleeping, depression, excessive worry, or nervous 
trouble of any sort.  The reports of a medical examinations 
conducted at those times reflect that psychiatric evaluation 
was normal.  

The earliest medical evidence of the presence of a 
psychiatric disorder is from several years after the latest 
period of active duty training ended.  The treatment records 
do not contain any medical opinion that the psychiatric 
problems are related to service.  In fact, a record dated in 
January 2001 from the Tidewater Psychotherapy services 
reflects that on initial evaluation it was noted that the 
appellant reported having anxiety and depression due to her 
job at a school.  This record tends to weigh against the 
claim as it indicates that the current psychiatric problems 
are related to factors other than service.  

A Social Security Administration decision dated in May 2005 
concluded that the date the appellant's disability began was 
February 23, 2001.  The records from Social Security contain 
no indication that the problems are related to service.  

The Board has noted that a letter dated in February 2001 from 
David Spiegel, M.D. reflects that the appellant had given a 
history of having had symptoms of depression while she served 
in the National Guard.  However, the fact that the 
appellant's own account of the etiology of her disability was 
recorded in this medical report is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet.App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

After reviewing all of the relevant evidence, the Board finds 
that the appellant's depression was not demonstrated until 
several years after the end of her active duty for training.  
The objective medical evidence from that period of time, such 
as the service medical records showing no symptoms and a 
normal psychiatric evaluation, have significantly greater 
probative value than the statements submitted by the 
appellant many years later in support of a claim for monetary 
benefits.  This onset of symptoms in 2000 was many years 
after her period of active duty for training which ended in 
1992.  Moreover, any claim of having had psychiatric problems 
on an ongoing basis is since service is further contradicted 
by the complete lack of any medical evidence for many years 
after service.  Indeed, there is no indication that this 
disability was diagnosed or treated for many years following 
his separation from service. See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  The 
Board concludes that contemporaneous medical records, such as 
the service records which are silent for complaints of 
psychiatric problems and show normal results on examinations 
have significantly higher probative value than testimony 
presented many years later in support of a claim for monetary 
benefits.  No medical opinion has been presented linking the 
post service psychiatric disorder with the stress of the 
training exercises during service.  Accordingly, the Board 
concludes that depression was not incurred in or aggravated 
by service, and a psychosis may not be presumed to have been 
incurred during active service.  



ORDER

Service connection for an acquired psychiatric disorder, to 
include depression, is denied.

REMAND

The appellant's service medical records reflects that mitral 
valve prolapse was diagnosed in 1989 during a period of 
active duty for training.  Post service medical evidence 
reflects that in the year 2000 she was diagnosed with sick 
sinus syndrome with brady-tachy, and that a pacemaker was 
implanted.

The appellant was afforded an examination in September 2004 
for the purpose of determining whether there was a nexus 
between the findings noted in service and any current heart 
disorder, the Board finds that the examination was not 
adequate as the examiner specifically noted that the 
appellant's medical records were not available for review.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one" (emphasis 
added)).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
cardiology examination for the purpose of 
determining whether any current heart 
disorder, to include sick sinus syndrome, 
is related to service.  The claims file, 
including all service medical records, 
must be made available to the examiner 
for review in connection with the 
examination.  The examination report 
should contain confirmation that the file 
was reviewed by the.  The examiner should 
record the full history of the claimed 
disorder.  The examiner should 
specifically comment as to the likelihood 
that any currently found heart disability 
is as likely as not (i.e., is there a 50 
percent or greater likelihood) related to 
the reported symptoms noted in service.  

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


